         Case 1:19-cr-00931-WHP Document 69
                                         70 Filed 11/17/20 Page 1 of 2
                                                                     4



                                       Renato C. Stabile
                                        Attorney at Law
                                   580 Broadway, Suite 400
                                     New York, NY 10012
                                       212-219-1469 (o)
                                      212-219-1897 (fax)
                                    917-204-0181 (mobile)
                                  renato.c.stabile@gmail.com




                                                           November 17, 2020


BY ECF
Honorable William H. Pauley III
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007

                      Re:    United States v. Lywan Reed, et al., 19 Cr. 931 (WHP)
Dear Judge Pauley:
       I am the attorney for Lywan Reed, a defendant in the above-referenced matter. On
October 21, 2020, Mr. Reed pled guilty to Counts Two and Four of the above-referenced
Indictment. He is currently on home detention with electronic monitoring and the Court has
ordered Mr. Reed to self-surrender for remand pending sentencing by November 18, 2020 at
11:00 am. The Court provided Mr. Reed additional time to self-surrender so that he could
address some medical issues he was having.
        Mr. Reed has been referred to Lenox Hill Radiology for an MRI, scheduled to take place
on November 21, 2020. The referral was made by the neurology department at Downstate
Medical Center. A copy of the appointment letter from Lenox Hill Radiology is attached hereto.
So that Mr. Reed can have his MRI and have sufficient time to get the results, and because of the
intervening holiday, we request that Mr. Reed’s self-surrender date be extended to Monday,
November 30, 2020 at 11:00 am. We also request that the Court Order that in order to facilitate
the medical procedure prior to surrender, Mr. Reed shall report to Pretrial Services to have his
         Case 1:19-cr-00931-WHP Document 69
                                         70 Filed 11/17/20 Page 2 of 2
                                                                     4



location monitoring equipment removed. As soon as the medical procedure is concluded, Mr.
Reed shall return to Pretrial Services to have the location monitoring equipment reinstalled.
       I thank the Court for its continued consideration in this matter.
                                                              Respectfully submitted,
                                                                     /s/
                                                              Renato C. Stabile
attachment

cc:    AUSA Rebecca Dell (via ECF)
       Bernisa Mejia, Pretrial Services Officer (via email)


                                 Mr. Reed's surrender date is adjourned to 11:00 a.m. on
                                 November 24, 2020.




                                                 November 17, 2020




                                                 2
11/17/2020           Case
                       Case1:19-cr-00931-WHP
                                1:19-cr-00931-WHP Document   Document69-1 70 FiledFiled11/17/20
                                                                                         11/17/20 Page Page31ofof42
                   https://secure.myradarconnect.com/ApptWrapUpLanding.aspx?id=15ce40b3-2d61-4085-a4df-2fdf47abec02&from=E&mid=56640998




               Hello LYWAN REED,

               Thank you for choosing Lenox Hill Radiology.

               SAFETY MATTERS:
               Our priority is to keep our patients and team members healthy and safe and
               we have taken many steps so that you can be confident during your visit.

               For more information on what to expect when you visit our center, please
               read our safety measures and view our video by clicking here:
               https://rebrand.ly/LHR_SafetyMatters_R
               (https://rebrand.ly/LHR_SafetyMatters_R)
               - During this challenging time, for the safety and health of all patients, we are
               asking you to refrain from bringing any guests into our centers. If you require
               assistance, you may bring one person with you, but that person will be
               subject to the same screening guidelines as our patients.

               - For your appointment, please bring a photo ID, insurance card, and any
               paperwork your provider might have given you.
               - Reminder: Any co-pay, deductible, or co-insurance will be due at the time of
               service.


               - If you have Medicare insurance, please be sure to bring your updated
               Medicare card for your appointment. Beginning 01-01-2020, Medicare will no
               longer approve claims with your Old ID, i.e. your social security number. Your
               new card should be a mix of letters and numbers where as your old card was
               numbers with a letter at the end.

               You have been scheduled for the following exam(s):




https://secure.myradarconnect.com/ApptWrapUpLanding.aspx?id=15ce40b3-2d61-4085-a4df-2fdf47abec02&from=E&mid=56640998                  1/2
11/17/2020           Case
                       Case1:19-cr-00931-WHP
                                1:19-cr-00931-WHP Document   Document69-1 70 FiledFiled11/17/20
                                                                                         11/17/20 Page Page42ofof42
                   https://secure.myradarconnect.com/ApptWrapUpLanding.aspx?id=15ce40b3-2d61-4085-a4df-2fdf47abec02&from=E&mid=56640998

               MRI BRAIN WITHOUT CONTRAST
               Saturday, November 21 2020
               03:05 PM

               Patient Prep:
                    Please avoid wearing hairpins and jewelry to your scheduled
                    appointment.
                    If you have metal hardware in the areas being imaged, please call our
                    oﬃce for further instructions.
                    If you wear a Continuous Glucose Monitoring System or Neulasta
                    device, for your safety you will have to remove the device before having
                    your exam. The exam cannot be performed with the device in place
                    regardless of the procedure or body part being imaged. Please bring a
                    replacement sensor/transmitter to wear following your exam.

               FOR ALL MR EXAMS
                    If you have a pacemaker or heart defibrillator, please call our oﬃce
                    immediately.
                    If you wear a cardiac monitor, Medtronic drug infusion system, nerve
                    stimulator, programable shut, stent, eye or ear implant we need the
                    following information in order to ensure it is safe for you to have your
                    exam.
                          Need:
                               Device Name
                               Device Model (Vendor name)

                Add to my calendar


               Lenox Hill Radiology
               BROOKLYN AVE
               1014 Brooklyn Avenue
               Brooklyn, NY 11203

               718-282-7000

               Driving Directions
               (http://bit.ly/2aCH0BA)                              (http://bit.ly/2aCH0BA)




https://secure.myradarconnect.com/ApptWrapUpLanding.aspx?id=15ce40b3-2d61-4085-a4df-2fdf47abec02&from=E&mid=56640998                  2/2
